ODOM, J.
Plaintiff brought suit in "the City Court of the City of Shreveport, Louisiana, to recover of defendant the sum of $145.95, the amount being alleged to be due as a balance on an open account for merchandise sold and delivered to defendant.
The defendant was duly cited and made appearance in the lower court for the purpose of filing an exception, but otherwise made no appearance.
Just what the defense to the suit is, does not appear from the record.
There was judgment in favor of the plaintiff and against the defendant as prayed for.
There is filed in evidence a sworn itemized account showing goods and merchandise sold to defendant amounting to $161.25 with credits amounting to $15.30, leaving a balance due of $145.95.
This is the only evidence found in the record.
The appellant, since the filing of the record in this court, has made no appearance, either by filing brief or otherwise.
The appellant not having appeared, to point out any error in the judgment and we finding no error therein, the same must be affirmed.
Por the' reasons assigned, it is therefore, ordered, adjudged and decreed that the judgment appealed from be affirmed, with costs in both -cburts.